Citation Nr: 0613330	
Decision Date: 05/08/06    Archive Date: 05/17/06

DOCKET NO.  02-10 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


INTRODUCTION

The appellant had active military service from November 1972 
to December 1975, with evidence of additional unverified 
service to November 1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2001 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in St. Louis, Missouri.                  

By a September 2004 decision, the Board denied the 
appellant's claim of entitlement to service connection for 
hepatitis C.  The appellant appealed the Board's decision to 
the Court of Appeals for Veterans Claims (Court).  In an 
Order, dated in December 2005, the Court granted a December 
2005 Joint Motion for Remand (Joint Motion), vacated the 
Board's September 2004 decision, and remanded the claim to 
the Board for further review.  

In March 2005, the appellant's appointed representative, 
Barbara Scott Girard, Attorney at Law, filed a motion to 
withdraw from representation.  As Ms. Girard's motion has 
been found to meet the requirements of 38 C.F.R. § 20.608 for 
withdrawing representation, her motion to withdraw as the 
appellant's appointed representative in this case is granted.  
See 38 C.F.R. §§ 20.608, 20.1304 (2005).       


FINDING OF FACT

The medical evidence of record does not relate the current 
diagnosis of hepatitis C to military service.


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by active 
military duty.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2005).



REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this case, VA notified the veteran by 
letters dated in March 2001 and November 2003 that VA would 
obtain all service personnel and service medical records, VA 
medical records, and any other medical records about which 
the veteran notified them.  The veteran was advised that it 
was his responsibility to either send medical treatment 
records from his private physician regarding treatment for 
his claimed disabilities, or to provide a properly executed 
release so that VA could request the records on his behalf.  
The duty to notify the veteran of necessary evidence and of 
responsibility for obtaining or presenting that evidence has 
been fulfilled.  Id.

Third, VA has a duty, in order to assist claimants, to obtain 
evidence needed to substantiate a claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  In this case, the veteran's 
service department medical records are on file, and his VA 
treatment records have been associated with the claims file.  
The veteran was notified of the need for a VA examination, 
and one was accorded him in October 2002 and again in 
December 2003.  The veteran was asked to advise VA if there 
was any other information or evidence he considered relevant 
to his claim so that VA could help him by getting that 
evidence.  He was also advised what evidence VA had 
requested, and notified in the statement of the case and a 
supplemental statement of the case what evidence had been 
received.  There is no indication that any pertinent evidence 
was not received.  Thus, VA's duty to assist has been 
fulfilled.

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. April 5, 2006); see also Dingess/Hartman v. 
Nicholson, Nos. 01-1917, 02-1506 (U.S. Vet.App. March 3, 
2006).  

Service connection may be granted for any disability 
resulting from injury or disease contracted in line of duty, 
or for aggravation in service of a pre-existing injury or 
disease.  38 U.S.C.A. §§ 1110, 1131.  Service connection may 
also be granted where evidence, regardless of its date, shows 
that a veteran had a chronic condition in service and still 
has the condition.  38 C.F.R. § 3.303(b).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In this case, the veteran had active duty from November 1972 
to December 1975, with evidence of additional unverified 
service to November 1982.  The VA obtained the veteran's 
service medical records.  These records consist of an 
entrance medical examination report dated in November 1972, 
as well as subsequent medical examination reports and the 
veteran's immunization records.  The veteran contends that 
his hepatitis C was contracted while in service.  There are 
no notations of hepatitis C, or anything relative thereto, in 
the veteran's service medical reports.

The veteran believes that he was exposed to and infected with 
hepatitis C while working as a dental assistant while on 
active service.  The evidence shows that the veteran served 
in this capacity.  The veteran contends that while making 
dental molds, he would acquire lacerations on his bare hands 
as he was cutting the molds to size.  He would then be 
exposed to blood and other bodily fluids as he rinsed the 
original castings taken from patients' mouths.  The veteran 
believes that because these castings had blood and other 
bodily fluids on them, rinsing of them with fresh and exposed 
cuts on his hands allowed for infection with the hepatitis C 
virus.  The veteran is currently a licensed practical nurse 
(LPN) and a phlebotomist.

The Court has discussed the probative value to be placed on 
statements prepared by nurses, finding generally that a 
nurse's statement has probative value.  See Black v. Brown, 
10 Vet. App. 279, 284 (1997); Goss v. Brown, 9 Vet. App. 109, 
114-15 (1996).  However, a nurse's statement may only 
constitute medical evidence where the nurse has specialized 
knowledge regarding the area of medicine, or participated in 
the treatment.  Williams v. Brown, 4 Vet. App. 270, 273 
(1993).  Although the veteran is currently an LPN and a 
phlebotomist, there is no evidence to suggest that he has 
specialized knowledge and training in the area of hepatology.  
Therefore, he has not been shown to possess the training or 
credentials needed to render a diagnosis or a competent 
opinion as to medical causation, and his opinion thus does 
not constitute competent medical evidence.  See Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 
(Fed. Cir. 1988); YT v. Brown, Vet. App. 195, 201 (1996); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  The 
veteran is competent, however, to speak to his symptoms, 
their duration, and their severity.  See Espiritu, 2 Vet. 
App. at 495; Moray v. Brown, 5 Vet. App. 211 (1993).  
However, there is no evidence that while in service the 
veteran ever complained to service medical personnel of 
symptoms associated with hepatitis C, or any liver condition.

In October 1999, the veteran underwent a liver biopsy.  The 
VA clinical records from this examination revealed that the 
veteran was diagnosed with "chronic hepatitis consistent with 
hepatitis C infection."  It was noted that the veteran had 
"portal tract inflammation with minimal limiting plate 
activity, mild lobular activity (acidophil bodies present), 
and bridging fibrosis."  Cirrhosis could not be completely 
ruled out.  In a note supplementary to this report dated in 
November 1999, another VA physician opined that, although the 
veteran's portal tracts were expanded by fibrosis with 
extension into lobules, "i.e., periportal fibrosis," bridging 
was not present.  Progress notes from November 1999 indicated 
that the etiology of the veteran's hepatitis was due to a 
long history of alcohol abuse, his last drink taken in 1995.

A letter from the veteran's treating VA physician dated in 
April 2000 confirms the diagnosis of chronic hepatitis C, 
noting that the veteran had hepatitis C ribonucleic acid 
(RNA) present in the blood, and stated further that a liver 
biopsy showed chronic hepatitis and bridging fibrosis.  The 
veteran was being treated with interferon and ribavirin.  The 
physician stated that the veteran had a history of 
occupational exposure as he had worked in the health care 
field "for years."  The physician noted the veteran's 
reported history of exposure while a dental assistant in 
service.  Additionally, the physician offered an explanation 
regarding the veteran's condition:

While [the veteran] was on active duty, 
it is important to note that the 
hepatitis C antibody was not available.  
It became available in 1989, and largely 
testing in the United States was not 
available until 1990.  Liver enzymes are 
not part of the separation physical for 
most military services in the United 
States.  The majority of patients with 
hepatitis C are asymptomatic and only the 
minority, often less than 30%, have 
significant symptoms or jaundice at the 
time of acute infection.  Therefore, it 
is difficult to pinpoint the exact time 
of infection, but review of military 
records would document the potential 
periods of exposure to blood or bodily 
fluids.

This same VA physician offered an opinion as to the etiology 
of the veteran's hepatitis C in another letter dated in 
October 2002 based on a follow-up appointment.  The veteran 
reported a history consistent with that discussed above, and 
he further denied needle stick injuries while working as an 
LPN from 1985 to 1997.  The veteran denied blood 
transfusions, tattoos, intranasal cocaine use, intravenous 
drug use, and a history of jaundice.  He also denied a family 
history of liver disease and sexual contact with a person 
known to have hepatitis C.  The veteran's former spouse of 22 
years, from 1973 to 1995, was reportedly tested for hepatitis 
C and found to be negative.  The physician stated, "It is 
reasonable to assume that [the veteran's] hepatitis C was 
acquired with his risk factor being health care employment.  
He states that his most significant blood exposure (without 
glove use and nonintact skin) was while on active duty while 
working as a dental technician in the U.S. Army."

The veteran was afforded a local hearing with a decision 
review officer in October 2002.  At this hearing, the veteran 
denied having any surgery or blood transfusions.  The veteran 
described in detail the work he did while a dental 
technician/assistant in the military.  The veteran stated 
that he was assigned to this position for two and a half 
years, and that he worked directly with the dental molds and 
castings for nine months.  He also stated, "I went from 
nursing in the VA system in 1997.  I was diagnosed with 
hepatitis C in '95.  I crossed over from being an LPN to 
medical lab, and, I believe in November 1997, and I was 
diagnosed in the spring of 1995 of having hepatitis C.  I had 
hepatitis C before I even drew blood."  The veteran's 
representative made a closing statement in which he drew 
attention to the October 1999 medical report, which showed 
the cause of the veteran's hepatitis C to be alcohol.  The 
representative stated, "the Merck manual shows that hepatitis 
C is a virus commonly acquired via blood contact, not 
alcoholic use and abuse . . . and we want to ask for a 
current [compensation and pension] exam. . . ."

In December 2003, a VA examination was conducted.  The 
veteran reported that he learned of his hepatitis C in 1995 
via a letter from the Red Cross after he had donated blood.  
The letter reportedly stated that his blood had tested 
positive for the hepatitis C antibody, and that they had 
rejected his blood.  The examiner observed that the veteran 
had a flushed face, which the veteran stated began after he 
started treatment with Pegylated interferon.  The veteran's 
abdomen was soft and nontender, with mild hepatomegaly 
appreciated at about three inches below the costal margin.  
The physician diagnosed the veteran as having chronic 
hepatitis C.  The examiner stated, "... it is not possible to 
pinpoint exactly when [the veteran] has acquired his 
infection with hepatitis C. . . .  I would be resorting [to] 
speculation to offer an opinion."

In order to prevail on the merits of a claim for service 
connection, three elements must be present: (1) medical 
evidence of a current disability; (2) medical evidence or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of an injury or disease; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).  Although the veteran has 
medical evidence of a current disability, there is no medical 
evidence of in-service infection with the hepatitis C virus.  

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  It is not a means of 
reconciling actual conflict or a contradiction in the 
evidence.  Mere suspicion or doubt as to the truth of any 
statements submitted, as distinguished from impeachment or 
contradiction by evidence or known facts, is not justifiable 
basis for denying the application of the reasonable doubt 
doctrine if the entire, complete record otherwise warrants 
invoking this doctrine.  38 C.F.R. § 3.102.  

In this case, the medical opinions of record as to any 
relationship between the currently diagnosed hepatitis C and 
the veteran's military service are speculative.  The veteran 
worked as a dental assistant/technician while in the 
military, and subsequent to service discharge he worked as a 
dental technician and an LPN from 1985 to 1997.  The VA 
examiner in April 2000, stated that although the veteran's 
military records would document potential periods of exposure 
to blood or bodily fluids, "it is difficult to pinpoint the 
exact time of infection."  This same VA examiner opined in 
October 2002 that it was "reasonable to assume" that the 
veteran's hepatitis C was acquired being in the occupation of 
health care.  However, although the veteran stated that the 
majority of his exposure to blood was while he was in the 
service, the examiner did not state that the current 
hepatitis C was related to the veteran's period in military 
service in the health care profession, as opposed to the post 
service employment in the health care profession.  The 
examiner did report that the veteran's spouse from 1973 to 
1995, which includes his period of military service, was 
tested negative for hepatitis C.  In this regard, the veteran 
has stated that the first diagnosis of hepatitis C was in 
1995; the first objective evidence of record indicates a 
diagnosis in 1999.  The examiner in December 2003 concluded 
that "it is not possible to pinpoint" when the veteran was 
infected with the hepatitis C virus, and concluded that he 
would have to resort to speculation to offer an opinion.

Accordingly, there is no medical evidence of record that 
relates the veteran's current hepatitis C diagnosis to his 
period of military service.  As stated above, service 
connection may not be based on a resort to speculation or 
even remote possibility.  See 38 C.F.R. § 3.102.  A number of 
cases have provided discussion on this point of weighing 
medical opinion evidence.  See Davis v. West, 13 Vet. App. 
178, 185 (1999) (finding that any medical nexus between the 
veteran's in-service radiation exposure and his fatal lung 
cancer years later was speculative at best, even where one 
physician opined that it was probable that the veteran's lung 
cancer was related to service radiation exposure); Morris v. 
West, 13 Vet. App. 94, 97 (1999) (finding that diagnosis that 
appellant was "possibly" suffering from schizophrenia deemed 
speculative); (Bloom v. West, 12 Vet. App. 185, 186-87 (1999) 
(treating physician's opinion that veteran's time as a 
prisoner of war "could" have precipitated the initial 
development of his lung condition found too speculative); 
Bostain v. West, 11 Vet. App. 124, 127-28 (1998) (finding 
that private physician's opinion that veteran's preexisting 
service-related condition may have contributed to his 
ultimate demise too speculative to be deemed new and material 
evidence to reopen cause of death claim); Moffitt v. Brown, 
10 Vet. App. 214, 228 (1997) (finding that physician's 
opinion that "renal insufficiency may have been a 
contributing factor in [veteran's] overall medical condition" 
too speculative to constitute new and material evidence to 
reopen cause of death claim); Beausoleil v. Brown, 8 Vet. 
App. 459, 463 (1996) (finding that on claim to reopen a 
service connection claim, statement from physician about 
possibility of link between chest trauma and restrictive lung 
disease was too general and inconclusive to constitute 
material evidence to reopen); Perman v. Brown, 5 Vet. App. 
237, 241 (1993) (finding that an examining physician's 
opinion to the effect that he cannot give a "yes" or "no" 
answer to the question of whether there is a causal 
relationship between emotional stress associated with 
service-connected post-traumatic stress disorder and the 
later development of hypertension is "non-evidence"); Obert 
v. Brown, 5 Vet. App. 30, 33 (1993) (finding that physician's 
statement that the veteran may have been having some symptoms 
of multiple sclerosis for many years prior to the date of 
diagnosis deemed speculative); Stegman v. Derwinski, 3 Vet. 
App. 228, 230 (1992) (finding that evidence favorable to the 
veteran's claim that does little more than suggest a 
possibility that his illnesses might have been caused by 
service radiation exposure is insufficient to establish 
service connection); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992) (finding that medical evidence which merely 
indicates that the alleged disorder "may or may not" exist or 
"may or may not" be related, is too speculative to establish 
the presence of the claimed disorder or any such 
relationship); Utendahl v. Derwinski, 1 Vet. App. 530, 531 
(1991) (finding that medical treatise submitted by appellant 
that only raises the possibility that there may be some 
relationship between service-connected sickle cell anemia and 
the veteran's fatal coronary artery disease does not show a 
direct causal relationship between the two disorders such as 
to entitle the appellant to service connection for the cause 
of the veteran's death).  

The medical evidence of record does not raise a "substantial 
doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility."  
38 C.F.R. § 3.102.  Accordingly, as there is no competent 
medical evidence of record that provides a nexus between the 
veteran's currently diagnosed hepatitis C to his military 
service, the benefit of the doubt doctrine is not for 
application.  Id.; see also Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).   

In this, and in other cases, only medical evidence may be 
considered to support Board findings as to the etiology of a 
disorder.  The Board may not base a decision on its own 
unsubstantiated medical conclusions.  Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991).  The Board must point to medical 
evidence to support its findings.  Cosman v. Principi, 3 Vet. 
App. 503, 506 (1992).  In this case, there is no medical 
evidence which provides even an approximate balance of 
positive and negative evidence regarding service origin.  See 
38 U.S.C.A. § 5107(b).  Based on the evidence of record, the 
Board must find that service connection for hepatitis C is 
not warranted.


ORDER

Service connection for hepatitis C is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


